 



Exhibit 10.10
Voting Agreement and Irrevocable Limited Proxy
     This Voting Agreement and Irrevocable Limited Proxy (“Agreement”), dated
July 3, 2007, is made among New Horizons Worldwide, Inc., a Delaware corporation
(the “Company”), the persons listed on the signature pages hereof as the
“Investors” and each of the other undersigned holders of shares of capital stock
of the Company listed on the signature pages hereof as the “Stockholders.”
Recitals
     A. Each of the Investors and Stockholders is the record or beneficial owner
of the number of Voting Shares set forth in Schedule A to this Agreement.
     B. The Investors have negotiated with the Company the Purchase Agreement
and related agreements pursuant to which, subject to the terms and conditions
thereof, the Company has agreed to sell and the Investors have agreed to
purchase the Series C Shares. The Company will create the Series C Shares from
its authorized shares of preferred stock by adopting and filing a Certificate of
Designations describing the rights and preferences of the Series C Shares.
     C. The Company presently has an insufficient number of authorized shares of
its common stock to accommodate the conversion rights contemplated for the
Series C Shares under the Purchase Agreement. Pursuant to the Agreement, the
Company has agreed to submit to its stockholders the Amendment.
     D. To induce the Investors to consummate the transactions contemplated by
the Purchase Agreement, the Investors and Stockholders are prepared to enter
into a voting agreement and to grant the limited proxies herein provided, for
the purpose of voting in favor of the Amendment.
     THEREFORE, in consideration of the foregoing, the parties agree as follows:
     1. Definitions. Capitalized terms used in this Agreement shall have the
following meanings:
     (a) “Agreement” means this Voting Agreement and Irrevocable Limited Proxy.
     (b) “Amendment” means the proposed amendment of the Company’s Certificate
of Incorporation to increase the number of authorized shares of the Company’s
common stock to 30,000,000.
     (c) “Beneficial Owner” or any reference to securities beneficially owned
means beneficial ownership as defined in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended.
     (d) “Company” has the meaning set forth in the first paragraph of this
Agreement.
     (e) “Investors” means the persons executing this Agreement as Investors, as
indicated on the signature page hereof.
     (f) “Meeting” is defined in Section 2.
     (g) “Proxy” has the meaning set forth in Section 4.
     (h) “Purchase Agreement” means the Series C Stock and Warrant Purchase
Agreement among the Investors and the Company pursuant to which, subject to the
terms and

 



--------------------------------------------------------------------------------



 



conditions thereof, the Company has agreed to sell and the Investors have agreed
to purchase the Series C Shares.
     (i) “Series C Shares” means the shares of Series C Convertible Preferred
Stock of the Company that the Investors have agreed to purchase under the
Purchase Agreement.
     (j) “Stockholders” means the persons executing this Agreement as
Stockholders, as indicated on the signature page hereof.
     (k) “Voting Shares” means the number of shares of the voting common stock
owned of record or beneficially by the Investors and the Stockholders, and
includes, without limitation, all shares of the Corporation’s common stock which
an Investor or a Stockholder is entitled to vote, all shares of the
Corporation’s Series B Convertible Preferred Stock which a Stockholder is
entitled to vote on an as-converted basis, and all of the Series C Shares which
an Investor is entitled to vote on an as-converted basis.
     2. Purchase Agreement. Simultaneously with executing this Agreement, the
Company and the Investors have executed the Purchase Agreement. Pursuant to the
Purchase Agreement, the Company has undertaken, subject to the conditions set
forth therein, to submit the Amendment for approval by its stockholders at a
special meeting to be convened as described in the Purchase Agreement (the
“Meeting”).
     3. Voting Agreement. Pursuant to Section 218 of the Delaware General
Corporation Law, each Investor and each Stockholder severally agrees to vote or
direct to be voted all Voting Shares which the Investor or Stockholder is
entitled to vote or direct to be voted at any meeting of the Company’s
stockholders held before the Purchase Agreement is terminated, and at any
adjournment thereof, for the specific and only purpose of voting in favor of
approving the Amendment.
     4. Limited Irrevocable Proxy. Each Investor and each Stockholder appoints
Arnold M. Jacob and Robert H. Orley, and each of them (collectively, the
“Proxy”), as the Investor’s or Stockholder’s lawful proxy and attorney-in-fact,
with full power of substitution, to represent and vote the Voting Shares which
the Investor or Stockholder is entitled to vote, and the Proxy agrees to vote
such Voting Shares, for and in the name, place, and stead of the Investor or
Stockholder, at any meeting of the stockholders of the Company described in
Section 3, at any adjournment thereof, for the specific and only purpose of
voting in favor of the approval of the Amendment. The foregoing limited proxy is
coupled with an interest and is irrevocable unless the consent of all the
Investors is first obtained, and will remain in effect during the term of this
Agreement. If an Investor or Stockholder transfers any of its Voting Shares,
whether voluntarily or involuntarily, this proxy will continue to apply to those
Voting Shares after the transfer.
     5. Representations of the Stockholders. Each of the Stockholders severally
represents and warrants to each of the Investors and the other Stockholders as
follows:
     (a) On the date of this Agreement, the Voting Shares listed on Schedule A
represent all of the Voting Shares currently owned of record or beneficially by
the Stockholder, directly or indirectly. The Stockholder currently has, and at
the time of the Meeting will have record or beneficial ownership of such Voting
Shares, free and clear of claims, liens, charges, encumbrances, and security
interests (other than the encumbrances created by this Agreement and other than
restrictions on transfer imposed by the Securities Act of 1933, as

2



--------------------------------------------------------------------------------



 



amended, and applicable state securities laws) and free of other restrictions,
options, rights to purchase or other claims that would adversely affect the
ability of the Stockholder to perform the Stockholder’s obligations under this
Agreement.
     (b) The Stockholder has the full legal power and authority or capacity to
execute and deliver this Agreement and to perform its obligations hereunder
     (c) The execution and delivery by the Stockholder and the performance of
its obligations hereunder are not in violation of any other agreement to which
the Stockholder is a party, including without limitation any voting agreement,
stockholders’ agreement, or voting trust, nor is the same in conflict with or
rendered ineffective by any previously outstanding proxy which the Stockholder
may have granted.
     (d) This Agreement constitutes the legal, valid, and binding agreement of
the Stockholder, enforceable against it in accordance with its terms.
     6. Representations of the Investors. Each of the Investors severally
represents and warrants to each of the Stockholders and the other Investors as
follows:
     (a) On the date of this Agreement, the Voting Shares listed on Schedule A
represent all of the Voting Shares currently beneficially owned or controlled by
the Investor, directly or indirectly, alone or together with any other person.
The Investor currently has, and (subject to Section 7) at the time of the
Meeting will have record or beneficial ownership of such Voting Shares, free and
clear of claims, liens, charges, encumbrances, and security interests (other
than the encumbrances created by this Agreement and other than restrictions on
transfer imposed by the Securities Act of 1933, as amended, and applicable state
securities laws) and free of other restrictions, options, rights to purchase or
other claims that would adversely affect the ability of the Investor to perform
the Investor’s obligations under this Agreement.
     (b) The Investor has full legal power and authority or capacity to execute
and deliver this Agreement and to perform its obligations hereunder.
     (c) The execution and delivery of this Agreement by the Investor and the
performance by it of its obligations hereunder do not violate the terms of any
outstanding agreements to which the Investor is a party.
     (d) This Agreement constitutes the legal, valid, and binding agreement of
the Investor, enforceable against it in accordance with its terms.
     7. Inconsistent Actions. During the term of this Agreement, no Investor or
Stockholder will take any action in respect of the Voting Shares owned of record
or beneficially by the Investor or Stockholder that is inconsistent with the
purpose of this Agreement (subject to the proviso of the following sentence).
Without limiting the generality of the foregoing, during the term of this
Agreement, no Investor or Stockholder shall transfer, by sale, gift, or
otherwise, encumber in any manner, or otherwise dispose of any of the Voting
Shares owned of record or beneficially by such Investor or Stockholder or seek
to do any of the same without the Investors’ prior consent, except to a
transferee that has agreed in writing to be bound by the terms of this Agreement
to the same extent as the transferor; provided, however, that if, following the
first anniversary of this Agreement, the holders of a majority of the Series C
Shares then outstanding so indicate in writing, no Investor will be bound by the
restrictions on transfer or disposition contained in this sentence. The parties

3



--------------------------------------------------------------------------------



 



expressly acknowledge that nothing in this Section 7 shall be deemed to permit
or authorize a transfer of Voting Shares that would violate (a) applicable law
or (b) the terms of any other agreement to which such person may be party or by
which the Voting Shares may be bound.
     8. Specific Performance. The parties acknowledge and agree that, in any
action for the actual or anticipated breach of this Agreement, the legal remedy
for damages will be inadequate and specific performance, reformation, injunction
or other equitable relief will be appropriate and may be granted (without the
posting of any bond) to prevent or remedy any actual or anticipated breach.
     9. Term. This Agreement shall commence on the date hereof and will
terminate on the earlier of (a) the day following the date on which the Meeting
is convened (provided, that if the Meeting is adjourned this Agreement shall
continue until the day following the last date to which the Meeting is
adjourned); (b) the date on which holders of a majority of the Series C Shares
issued under the Purchase Agreement have elected to have their Series C Shares
redeemed pursuant to the provisions of Article 10 of the Certificate of
Designations describing the rights and preferences of the Series C Shares; or
(c) the second anniversary of this Agreement.
     10. Action in Stockholder’s Capacity Only. No individual Investor or
Stockholder makes any agreement or understanding in this Agreement in his or her
capacity as a director or officer of the Company. Each Investor or Stockholder
is entering into this Agreement solely in his, her or its capacity as the record
holder or beneficial owner of the Voting Shares and nothing in this Agreement
limits or affects any actions taken by an Investor or Stockholder in his or her
capacity as a director or officer of the Company.
     11. Inducement. Each Investor and Stockholder acknowledges that the
execution, delivery and performance by him, her or it of this Agreement is a
material inducement to the Investors to enter into and perform their obligations
under the Purchase Agreement, and that the Investors have relied on the
representations, warranties, agreements and covenants of the Investor and
Stockholder hereunder in entering into the Purchase Agreement.
     12. Binding Agreement. All authority herein conferred or agreed to be
conferred by each Investor or Stockholder shall survive the dissolution, death
or incapacity of such Investor or Stockholder. This Agreement shall inure to the
benefit of and be binding upon the parties hereto (severally and not jointly in
the case of the Investors and Stockholders) and their respective heirs, personal
representatives, successors, and assigns. Any person executing this Agreement
solely in a fiduciary capacity shall be bound hereby only in such capacity and
not individually. Each Investor may, without the consent of the other Investors
or the Stockholders, assign its rights hereunder to any affiliate, provided that
any such assignment shall not affect the Investor’s obligations hereunder. Each
person who executes and delivers this Agreement agrees and acknowledges that he,
she or it will be bound by this Agreement in accordance with its terms
notwithstanding the fact that certain other persons listed on the signature
pages hereto may not have executed this Agreement.
     13. Entire Agreement. This Agreement, together with the Purchase Agreement,
contains the entire understanding of the parties with respect to the
transactions contemplated in this Agreement and supersedes all prior or
contemporaneous agreement, understandings or arrangements regarding the subject
matter of this Agreement.
     14. Notice. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be mailed first class, registered with
postage prepaid, if to the Company, to its

4



--------------------------------------------------------------------------------



 



principal executive offices, and if to an Investor or Stockholder, to the
address indicated on Schedule A.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to
choice of laws principles that would require the application of the laws of any
other jurisdiction.
     16. No Third Party Beneficiaries. Nothing contained in this Agreement is
intended to confer upon any person or entity, other than the parties and their
respective successors and permitted assigns, any benefit, right or remedies
under or by reason of this Agreement, as third party beneficiaries or otherwise.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original and all of which, taken together, will
constitute one instrument. A party’s facsimile signature on this Agreement will
have the same effect as an original signature for all purposes.

5



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company, the Investors and the Stockholders have
caused this Voting Agreement and Irrevocable Proxy to be executed as of the day
and the year first written above.

            New Horizons Worldwide, Inc.,
a Delaware corporation
      By:   /s/ Mark A. Miller       Title:  President and Chief Executive
Officer         

6



--------------------------------------------------------------------------------



 



         

Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above
Investor:

            ATMF New Horizons, LLC
      By:   /s/ Arnold M. Jacob       Arnold M. Jacob, Member           

            Stockholder:
      /s/ Arnold M. Jacob      Arnold M. Jacob         

7



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above

            Investor:              NH Investment LLC         By:   NH Manager,
Inc., Manager                       By:   /s/ Robert H. Orley         Robert H.
Orley, President             

            Stockholders:
       /s/ Robert H. Orley      Robert H. Orley                   /s/ Joseph H.
Orley     Joseph H. Orley         

            /s/ Lawrence Lax        Lawrence Lax   

8



--------------------------------------------------------------------------------



 



         

Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above

            Stockholder:
      /s/ Kenneth Hantman       Kenneth Hantman         

9



--------------------------------------------------------------------------------



 



         

Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above


            Investor:         Alkhaleej Training and Education Corp.
      By:   /s/ Awaleed Aldryaan       Name:   Awaleed Aldryaan        Title:  
President   

10



--------------------------------------------------------------------------------



 



         

[This page intentionally left blank]

11



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above

            Stockholder:
      /s/ Mark A. Miller       Mark A. Miller           

12



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above
Stockholders:

      /s/ Curtis Lee Smith    /s/ William H. Heller 
 
   
Curtis Lee Smith, Jr., Trustee
Curtis Lee Smith, Jr. Declaration of Trust dated
September 22, 1989, as modified.
  William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust
f/b/o Arthur B. Johnson dated 12/13/91
 
    /s/ William H. Heller    /s/ William H. Heller 
 
   
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust
f/b/o Curtis Lee Smith III dated 12/13/91
  William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust
f/b/o Gay L. Smith dated 12/13/91
 
    /s/ William H. Heller    /s/ William H. Heller 
 
   
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust
f/b/o Lyman T. Smith dated 12/13/91
  William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust
f/b/o Matthew S. Smith dated 12/13/91
 
    /s/ Lauren Stringer   /s/ Matthew S. Smith
 
   
Lauren Stringer
  Matthew S. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Ruby J. Smith dated 5/11/92
 
    /s/ Matthew S. Smith   /s/ Gay L. Smith
 
   
Matthew S. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Cooper L. Smith dated 12/28/95
  Gay L. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Lillian T. Asaph dated 6/21/91
 
    /s/ Kaye Denny   /s/ Curtis Lee Smith III
 
   
Kaye Denny
  Curtis Lee Smith III, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Tucker H. Smith
 
    /s/ Lyman Smith, Jr.   /s/ Lyman T. Smith
 
   
Lyman Smith, Jr.
  Lyman T. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Katherine S. Smith dated 10/17/89
 
    /s/ William H. Heller    
 
   
William H. Heller
   

13



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above
Stockholders:

       
/s/ Stuart O. Smith
  /s/ Stuart O. Smith
 
   
Stuart O. Smith, Trustee, Stuart O. Smith Declaration
of Trust dated November 18, 1981, as modified
  Stuart O. Smith, Jr.
 
     
/s/ Eva Julie Smith
  /s/ Stuart O. Smith
 
   
Eva Julie Smith
  Stuart O. Smith, Jr. and Eva Julie Smith, JT
 
     
/s/ Stuart O. Smith
  /s/ Stuart O. Smith
 
   
Stuart O. Smith, Jr. Trustee
Stuart O. Smith Trust
f/b/o Kevin F. Smith dated 10/17/89
  Stuart O. Smith, Jr. Trustee
Stuart O. Smith Trust
f/b/o Michael N. Smith dated 12/13/91
 
     
/s/ Julie Smith Bonebrake
  /s/ Geoffrey D. Bonebrake
 
   
Julie Smith Bonebrake
  Geoffrey D. Bonebrake
 
     
/s/ Julie Smith Bonebrake
  /s/ Julie Smith Bonebrake
 
   
Julie Smith Bonebrake, Trustee
Stuart O. Smith Trust
f/b/o Geoffrey D. Bonebrake, Jr. dated 4/24/92
  Julie Smith Bonebrake, Trustee
Stuart O. Smith Trust
f/b/o Anna C. Bonebrake dated 11/16/95
 
     
/s/ Julie Smith Bonebrake
  /s/ Stuart O. Smith / Julie Smith Bonebrake
 
   
Julie Smith Bonebrake, Trustee
Stuart O. Smith Trust
f/b/o Curtis S. Bonebrake dated 7/28/98
  Stuart O. Smith, Jr. and Julie Smith Bonebrake, Co-Trustees
Stuart O. Smith Grandchildren’s Trust

14



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above
Stockholders:

       
/s/ David A. Goldfinger
  /s/ David A Goldfinger
 
   
David A. Goldfinger Trustee
David A. Goldfinger Trust dated May 6, 1981, as modified
  David A Goldfinger
 
      /s/ Ruth G. Marks   /s/ Ruth Marks
 
   
 
Ruth G. Marks
  Ruth Marks, Trustee, U/A dated July 2, 1998
David A. Goldfinger Trust
f/b/o Elizabeth Grace Marks
 
     
/s/ Ruth Marks
  /s/ Ruth Marks
 
   
Ruth Marks, Trustee, U/A dated October 8, 1992
David A. Goldfinger Trust
f/b/o Matthew Aaron Marks
  Ruth Marks, Trustee, U/A dated March 15, 1995
David A. Goldfinger Trust
f/b/o Joseph Daniel Marks
 
     
/s/ Ronald E. Goldfinger
  /s/ Ronald E. Goldfinger
 
   
 
Ronald E. Goldfinger
  Ronald E. Goldfinger, Trustee
U/A dated December 24, 1991
by David A. Goldfinger
f/b/o Jacob S. Goldfinger
 
      /s/Ronald E Goldfinger   /s/ Karen G Baker
 
   
Ronald E Goldfinger, Trustee
U/A dated May 30, 1996
by David A. Goldfinger
f/b/o Rachel Elise Goldfinger
  Karen G Baker
 
     
/s/ Karen G. Baker
  /s/ Karen G Baker
 
   
Karen G. Baker, Trustee
U/A dated April 28, 1993
by David A. Goldfinger
f/b/o Samuel Ezra Baker
  Karen G Baker, Trustee
U/A dated November 8, 1995
by David A. Goldfinger
f/b/o Gabriel Morris Baker

15



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and/or Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above
Stockholders:

            /s/ James G. Kennedy  
 
James G. Kennedy for         James G. Kennedy Contributory IRA                
/s/ Nancy H. Kennedy               Nancy H. Kennedy for         Nancy H. Kennedy
Contributory IRA    

16



--------------------------------------------------------------------------------



 



Investor and Stockholder Signature Page to Voting Agreement and
Irrevocable Proxy for New Horizons Worldwide, Inc.
     The undersigned Investors and Stockholders have caused this Voting
Agreement and Irrevocable Proxy to be executed as of the day and the year first
written above

            Stockholders:
      Camden Partners Strategic Fund III, L.P.
      By:   /s/ David L. Warnock       Name:   David L. Warnock       Title:  
Managing Member       Camden Partners Strategic Fund III-A, L.P.
      By:   /s/ David L. Warnock       Name:   David L. Warnock       Title:  
Managing Member    

17



--------------------------------------------------------------------------------



 



Schedule A to Voting Agreement and Irrevocable Proxy
for New Horizons Worldwide, Inc.
List of Investors and Stockholders and Voting Shares
Investors

          Name And Address of Investor   Number of Shares
ATMF New Horizons, LLC

    1,999,996  
6735 Telegraph Road, Suite 110
Bloomfield Hills, MI 48301

       
NH Investment LLC

    1,999,996  
40900 Woodward Ave., Suite 130,
Bloomfield Hills, MI 48304

       
Alkhaleej Training and Education Corp.

    444,447  
P. O. Box 295300, Riyadh 11351
Kingdom of Saudi Arabia

       

Stockholders

          Name And Address of Stockholder   Number of Shares
Arnold M. Jacob
6735 Telegraph Road, Suite 110
Bloomfield Hills, MI 48301
    690,000  
Robert H. Orley
40900 Woodward Ave., Suite 130,
Bloomfield Hills, MI 48304
    100,000  
Joseph H. Orley
201 W Big Beaver Suite 720
Troy, MI 48084
    45,500  
Lawrence Lax
40900 Woodward Ave., Suite 130,
Bloomfield Hills, MI 48304
    17,000  
Kenneth Hantman
Renaissance Corporate Park
3604 Horizon Drive
King of Prussia 19406
    10,400  
Mark A. Miller
1900 S. State College Blvd., Suite 650
Anaheim, California 92806-6135
    468,695  

 



--------------------------------------------------------------------------------



 



          Name And Address of Stockholder   Number of Shares
Curtis Lee Smith, Jr., Trustee
Curtis Lee Smith, Jr. Declaration of Trust dated
September 22, 1989, as modified
7429 Sanderling Road
Sarasota, FL 34242
    922,797  
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust f/b/o
Arthur B. Johnson dated 12/13/91
23611 Chagrin Blvd., Suite 200
Beachwood, OH 44122
    63,158  
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust f/b/o
Curtis Lee Smith III dated 12/13/91
23611 Chagrin Blvd., Suite 200
Beachwood, OH 44122
    68,083  
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust f/b/o
Gay L. Smith dated 12/13/91
23611 Chagrin Blvd., Suite 200
Beachwood, OH 44122
    46,821  
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust f/b/o
Lyman T. Smith dated 12/13/91
23611 Chagrin Blvd., Suite 200
Beachwood, OH 44122
    68,083  
William H. Heller, Trustee
Curtis Lee Smith, Jr. Irrevocable Trust f/b/o
Matthew S. Smith dated 12/13/91
23611 Chagrin Blvd., Suite 200
Beachwood, OH 44122
    68,083  
Lauren Stringer
432 Newton Avenue South
Minneapolis, MN 55405
    15,325  
Matthew S. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Ruby J. Smith dated 5/11/92
432 Newton Avenue South
Minneapolis, MN 55405
    28,625  
Matthew S. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Cooper L. Smith dated 12/28/95
432 Newton Avenue South
Minneapolis, MN 55405
    27,075  

 



--------------------------------------------------------------------------------



 



          Name And Address of Stockholder   Number of Shares
Gay L. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Lillian T. Asaph dated 6/21/91
49 Summit Street
Newton, MA 02458
    36,619  
Kaye Denny
19 West Street
Belmont, MA 02478
    12,800  
Curtis Lee Smith III, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Tucker H. Smith
19 West Street
Belmont, MA 02478
    30,825  
Lyman Smith, Jr.
3050 Umatilla Street
Denver, CO 80211
    63,880  
Lyman T. Smith, Trustee
UAW Curtis Lee Smith, Jr.
f/b/o Katherine S. Smith dated 10/17/89
805 Park Avenue
Mahtomidi, MN 55115
    58,580  
William H. Heller
23611 Chagrin Blvd., Suite 200
Beachwood, OH 44122
    7,500  
Stuart O. Smith, Trustee, Stuart O. Smith
Declaration of Trust dated November 18, 1981, as modified
68 Long Point Drive
Amelia Island, FL 32034
    1,102,438  
Stuart O. Smith, Jr.
3802 Merrymound Road
Cleveland, OH 44121
    25,225  
Eva Julie Smith
3802 Merrymound Road
Cleveland, OH 44121
    25,225  
Stuart O. Smith, Jr. and Eva Julie Smith, JT
3802 Merrymound Road
Cleveland, OH 44121
    169,391  
Stuart O. Smith, Jr. Trustee
Stuart O. Smith Trust
f/b/o Kevin F. Smith dated 10/17/89
3802 Merrymound Road
Cleveland, OH 44121
    13,152  

 



--------------------------------------------------------------------------------



 



          Name And Address of Stockholder   Number of Shares
Stuart O. Smith, Jr. Trustee
Stuart O. Smith Trust
f/b/o Michael N. Smith dated 12/13/91
3802 Merrymound Road
Cleveland, OH 44121
    6,512  
Julie Smith Bonebrake
2872 Chatham Road
Pepper Pike, OH 44124
    61,079  
Geoffrey D. Bonebrake
2872 Chatham Road
Pepper Pike, OH 44124
    105,825  
Julie Smith Bonebrake, Trustee
Stuart O. Smith Trust
f/b/o Geoffrey D. Bonebrake, Jr. dated 4/24/92
2872 Chatham Road
Pepper Pike, OH 44124
    75,366  
Julie Smith Bonebrake, Trustee
Stuart O. Smith Trust
f/b/o Anna C. Bonebrake dated 11/16/95
2872 Chatham Road
Pepper Pike, OH 44124
    72,421  
Julie Smith Bonebrake, Trustee
Stuart O. Smith Trust
f/b/o Curtis S. Bonebrake dated 7/28/98
2872 Chatham Road
Pepper Pike, OH 44124
    71,118  
Stuart O. Smith, Jr. and Julie Smith Bonebrake, Co-Trustees
Stuart O. Smith Grandchildren’s Trust dated 1/30/01
3802 Merrymound Road
Cleveland OH 44121 and
2872 Chatham Road
Pepper Pike, OH 44124
    292,583  
David A. Goldfinger Trustee
David A. Goldfinger Trust dated May 6, 1981, as modified
156 Key Heights Drive
Tavernier, FL 33070
    3,000  
David A Goldfinger
156 Key Heights Drive
Tavernier, FL 33070
    22,000  

 



--------------------------------------------------------------------------------



 



          Name And Address of Stockholder   Number of Shares
Ruth G. Marks
450 Shannon Road
Deerfield, IL 60015
    12,800  
Ruth Marks, Trustee
U/A dated July 2, 1998
David A. Goldfinger Trust
f/b/o Elizabeth Grace Marks
450 Shannon Road
Deerfield, IL 60015
    1,681  
Ruth Marks, Trustee
U/A dated October 8, 1992
David A. Goldfinger Trust
f/b/o Matthew Aaron Marks
450 Shannon Road
Deerfield, IL 60015
    3,125  
Ruth Marks, Trustee
U/A dated March 15, 1995
David A. Goldfinger Trust
f/b/o Joseph Daniel Marks
450 Shannon Road
Deerfield, IL 60015
    3,750  
Ronald E. Goldfinger
999 Bluff Road
Glencoe, IL 60022-1140
    10,225  
Ronald E. Goldfinger, Trustee
U/A dated December 24, 1991
by David A. Goldfinger
f/b/o Jacob S. Goldfinger
999 Bluff Road
Glencoe, IL 60022-1140
    2,100  
Ronald E Goldfinger, Trustee
U/A dated May 30, 1996
by David A. Goldfinger
f/b/o Rachel Elise Goldfinger
999 Bluff Road
Glencoe, IL 60022-1140
    3,090  
Karen G Baker
30961 Fox Hollow Drive
Pepper Pike, OH 44124
    11,100  

 



--------------------------------------------------------------------------------



 



          Name And Address of Stockholder   Number of Shares
Karen G. Baker, Trustee
U/A dated April 28, 1993
by David A. Goldfinger
f/b/o Samuel Ezra Baker
30961 Fox Hollow Drive
Pepper Pike, OH 44124
    3,125  
Karen G Baker, Trustee
U/A dated November 8, 1995
by David A. Goldfinger
f/b/o Gabriel Morris Baker
30961 Fox Hollow Drive
Pepper Pike, OH 44124
    4,375  
James G. Kennedy Contributory IRA
c/o 11 Sparks Farm Road
Sparks, Maryland 21152
    150,000  
Nancy H. Kennedy Contributory IRA
c/o 11 Sparks Farm Road
Sparks, Maryland 21152
    100,000  
Camden Partners Strategic Fund III, L.P.
500 East Pratt Street, Suite 1200
Baltimore, MD 21202
    4,084,155  
Camden Partners Strategic Fund III-A, L.P.
500 East Pratt Street, Suite 1200
Baltimore, MD 21202
    169,724  

 